Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the communications filed on February 26, 2021.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-10 and 12-21 are currently pending and have been examined.  Claims 1-3, 6, 8-10, 12, and 14-20 have been amended.  Claim 11 has been canceled.  Claim 21 is newly added.
The previous rejection of claims 1-20 under 35 USC 112, first paragraph, has been withdrawn.
The previous rejection of claims 1-20 under 35 USC 112, second paragraph, has been withdrawn.



	Information Disclosure Statement
The information disclosure statement filed September 23, 2020, has been considered by the Examiner.

Response to Arguments
Applicants’ amendments necessitated any new grounds of rejection.
The previous rejection of claims 1-20 under 35 USC 112, first paragraph, has been withdrawn in view of Applicants’’ amendments.
The previous rejection of claims 1-20 under 35 USC 112, second paragraph, has been withdrawn in view of Applicants’ amendments.
Applicants’ arguments regarding the rejections under 35 USC 103(a) have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “for each image in the plurality of images, determining a likelihood of response by the user to a recommendation including the respective image based on the user preference data and the relationship data.”  Nowhere does Applicants’ originally-filed disclosure provide support for determining a likelihood of response to the user to a recommendation including the respective image based on the relationship data.  Paragraph [0054] of Applicants’ as-filed disclosure discusses personalized recommendations based on relationship data but this does not include the image data.  However, paragraphs [0059]-[0061] of Applicants’ as-filed disclosure discusses the photos as referring to “general categories, such as cuisine type” (see paragraph [0059]).  These are not specific images related to the recommendations.  Moreover, the photos are chosen based on “the tastes and preferences of the individual.  For example, if personalized recommendations system are recommending a bar and know the user who is receiving the recommendation is a heterosexual male, it may be more incentivizing to show a photo of an attractive women at a bar, rather than an attractive man.” (see paragraph [0060].  However, this selection of the photo is not based on any relationship data to another user account.  Paragraph [0061] indicates that the selection of the photos is influenced by global popularity, demographic information, which types of photos have induced a particular user to choose recommendations in the past.  However, relationship to other user accounts is not among these factors.
Further, claim 1 recites “selecting the at least one image from the plurality of images, wherein the at least one image is determined to be more likely to cause the user to respond to the recommendation, relative to likelihoods of causing the user to respond to recommendations including other images in the plurality of images.”  Nowhere does Applicants’ originally-filed disclosure recite determining at least one image is more likely to cause the user to respond to the recommendation relative to likelihoods of causing the user to respond to recommendations including other images.  Applicants’ as-filed disclosure does not recite determining a likelihood, determining relative likelihoods, or determining an image that is “more likely” to cause the user to respond to the recommendation based on relative likelihoods.
Claims 9 and 16 are rejected for similar reasons.
Claims 2-10, 12-15, and 17-21 inherit the deficiencies of claims 1, 9, and 16.
Claim 21:  Claim 21 recites “generating second recommendation data for the first user account, the second recommendation data representing a second recommendation for the canonical physical entity and specifying at least one second image selected from the plurality of images associated with the one or more canonical data elements based on the updated user preference data and the relationship data”.  Nowhere does Applicants’ originally-filed disclosure recite specifying a second image for the same canonical physical entity, i.e., the recommended entity is the same but the image is different.  

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “for each image in the plurality of images, determining a likelihood of response by the user to a recommendation including the respective image based on the user preference data and the relationship data.”  This limitation is unclear.  First, there is insufficient antecedent basis for “the respective image.”  Further, it is unclear how the likelihood of response by the user to a recommendation including the respective image based on the user preference data and the relationship data is determined.  Specifically, how is the likelihood of the user’s response to the image determined and how is it determined separately from the recommendation itself?  For example, if the recommendation is based on user preference and a friend’s recommendation but if the image is a generic image of someone at a restaurant, how is the image based on the user preference data and the relationship data and how does the image influence the likelihood of response?  How is an image based on relationship data? For purposes of examination, the Examiner is interpreting that the likelihood of 
Claims 9 and 16 are rejected for similar reasons.
Claims 2-10, 12-15, and 17-21 inherit the deficiencies of claims 1, 9, and 16.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 9, and 16 recite a method, a non-transitory computer readable medium, and a system for canonicalizing data and generating recommendation data.  With respect to claim 1, claim elements canonicalizing feedback data, comparing feedback data to determine whether the first physical entity corresponds to the second physical entity, generating a canonical physical entity, generating recommendation data, determining a likelihood of response by the user to a recommendation, and selecting the at least one image wherein the at least one image is determined to be more likely to cause the user to response to the recommendation, as drafted, cover a mental process.  That is, other than reciting that a computer performs these processes, nothing in the claims 
The judicial exception is not integrated into a practical application.  In particular, claims 1, 9, and 16 each recite accessing feedback data and providing recommendation data for display.  These elements are considered to be insignificant extra-solution activity. Further, claim 9 recites a non-transitory computer readable medium and claim 16 recites one or more processors and one or more non-transitory computer-readable media.  These components are recited at a high level of generality, i.e., as generic computer components performing generic computing functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Thus, claims 1, 9, and 16 are directed to the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claims recite one or more processors and non-transitory computer readable media.  As discussed above, these components are recited at a high level of generality, i.e., as generic computer components performing generic computing functions.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Further regarding accessing feedback data and providing recommendation data for display, per MPEP 2106.05(d)(II), elements such as receiving or transmitting Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPG2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claims 1, 9, and 16 are not patent eligible.  
Regarding dependent claims, 2-8, 10-15, and 17-20, the claims include all the limitations of the independent claims.  Claims 2, 10, and 17 recite similar elements to claim 1 and further recite the abstract idea.  Claims 2, 3, 11, and 18 are directed to receiving and storing data, which are considered to be computer functions that are well-understood, routine, and conventional as discussed above.  Claims 4 and 12 are directed to methods for determining whether an entity corresponds to another entity and further recite the abstract idea.  Claims 5 and 13 are directed to the type of data and further recite the abstract idea.  Claims 6, 8, 14, and 19-20 are directed to receiving a request from a user, determining a ranking of the entities, and responding to the request and further recite the abstract idea.  Claims 7 and 15 are directed to methods for determining the ranking and further recite the abstract idea.   
Thus, the claims are not patent eligible.
Examiner’s Note: The Examiner notes that dependent claim 21 is found allowable over 35 USC 101. 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-10 and 12-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0076968 A1 to Boyns et al. (hereinafter “Boyns”), in view of US 2002/0161664 A1 to Shaya et al. (hereinafter “Shaya”), and further in view of US 2012/0016678 A1 to Gruber et al. (hereinafter “Gruber”).
Claims 1, 9, and 16:  Boyns discloses “systems and methods for aggregating and presenting data related to geographic locations.  Geotag data related to geographic locations and associated features or attributes can be collected to build a regional profile characterizing a set of locations within the region.  Geotag data related to the constituent locations, such as user ratings or popularity ranks for restaurants, shops, parks, or other features, sites, or attractions, can be combined to generate a profile of characteristics of locations in the region.”  (See Boyns, at least Abstract).  Boyns further discloses one or more processors; and one or more non-transitory computer-readable media (See Boyns, at least FIG. 
generating recommendation data for the first user account, the recommendation data representing a recommendation for the canonical physical entity and specifying at least one image selected from a plurality of images associated with the one or more canonical data elements (See Boyns, at least para. [0062], profile module generates a set of recommendation information, sorted by degree of relevance, to transmit to the user of the mobile device; FIG. 14A and associated text, recommendation is presented along with geotag data; para. [0051], geotag data includes video clips taken from a location and digital still images), wherein generating the recommendation data includes:
accessing user preference data for a user of the first user account and relationship data representing a relationship between the first user account and the second user account (See Boyns, at least para. [0043], user’s mobile device is located within a profiled region or user has requested information related to the profiled region; para. [0060], profile module accesses a set of data for discriminating a suggested location to visit including profiles of friends of the user of the mobile device);
for each image in the plurality of images, determining a likelihood of response by the user to a recommendation including the respective image based on the user preference data and the relationship data (See Boyns, at least para. [0062], profile module can match or sort a set of locations or places in the regional profile of the profiled region using the profiles of the user’s friends, hotspot ratings, and/or user profile data; profile module can identify those locations whose overall relevance or potential relevance or potential level of interest to the user are the greatest, next-greatest and so forth in order; profile module generates a set of recommendation information, sorted by degree of relevance, to transmit to the user of the mobile device; para. [0051], geotag data includes video clips taken from a location and digital still images; the Examiner notes geotags include images of the location); and
selecting the at least one image from the plurality of images, wherein the at least one image is determined to be more likely to cause the user to respond to the recommendation, relative to likelihoods of causing the user to respond to recommendations including other images in the plurality of images (See Boyns, at least para. [0062], profile module can match or sort a set of locations or places in the regional profile of the profiled region using the profiles of the user’s friends, hotspot ratings, and/or user profile data; profile module can identify those locations whose overall relevance or potential relevance or potential level of interest to the user are the greatest, next-greatest and so forth in order; profile module generates a set of ; and 
providing the recommendation data for display on a user device associated with (See Boyns, at least para. [0062], profile module generates a set of recommendation information, sorted by degree of relevance, to transmit to the user of the mobile device; FIG. 14A and associated text, recommendation is presented along with geotag data; para. [0051], geotag data includes video clips taken from a location and digital still images).
Boyns further discloses a user can enter data in a user interface of a mobile device that includes a set of geotag inputs about a location in a profiled region.  (See Boyns, at least para. [0050]).  However, Boyns does not expressly disclose accessing first feedback data received from a first data source and associated with a first user account, the first feedback data including one or more first data elements related to a first physical entity; and accessing second feedback data received from a second data source and associated with a second user account, the second feedback data including one or more second data elements related to a second physical entity.
However, Shaya discloses systems and methods of “utilizing communications networks and multivariate analysis to predict or recommend optimal products from a predefined population of commercially available products.”  (See Shaya, 
accessing first feedback data received from a first data source and associated with a first user account, the first feedback data including one or more first data elements related to a first physical entity (See Shaya, at least para. [0078], consumers use client computers to communicate subjective and/or objective data to server; server acts upon and/or stores the consumer data in data storage; para. [0080], consumer inputs his/her opinion of recommended products based on their historical use of the product);
accessing second feedback data received from a second data source and associated with a second user account, the second feedback data including one or more second data elements related to a second physical entity (See Shaya, at least para. [0078], consumers use client computers to communicate subjective and/or objective data to server; server acts upon and/or stores the consumer data in data storage; para. [0080], consumer inputs his/her opinion of recommended products based on their historical use of the product);
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the recommendation system and method of Boyns the ability of accessing first feedback data received from a first data source and associated with a first user account, the first feedback data including one or more first data elements related to a first physical entity; and accessing second feedback data received from a second data source and associated with a second user account, the second feedback data including one or more second data elements related to a second physical entity as disclosed by Shaya since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to overcome the fact that “the inability of consumers to meaningfully assess the efficacy of many commercially available products is the difficulty of testing the many options in the market and the failure or inability of many products to carry labels communicating their objective performance with respect to the conditions of interest to consumers.”  (See Shaya, at least para. [0006]).
Neither Boyns nor Shaya expressly discloses canonicalizing the first feedback data and the second feedback data, including: comparing the first feedback data and the second feedback data to determine a canonical dataset for a canonical physical entity representing the first physical entity and the second physical entity, the canonical dataset including one or more canonical data elements associated with the canonical physical entity based at least in part on the one or more first data elements and the one or more second data elements.
However, Gruber discloses that an “intelligent automated assistant system engages with the user in an integrated, conversational manner using natural language dialog, and invokes external services when appropriate to obtain information or perform various actions.” (See Gruber, at least Abstract).  Gruber further discloses a services orchestration component that “dynamically and automatically” monitors and gathers results from multiple services and merges “service results data from various services.”  (See Gruber, at least paras. [0514]-[0520]).  Gruber further discloses:
canonicalizing the first feedback data and the second feedback data (See Gruber, at least para. [0566], results from multiple services are validated and merged), including:
comparing the first feedback data and the second feedback data to determine (See Gruber, at least para. [0566], an equality policy function is called pair-wise across one or more results to determine which results represent identical concepts in the real world; para. [0567], criteria for identifying duplicates include fuzzy name matching, fuzzy location matching, fuzzy ; and
in response to a determination that the first physical entity corresponds to the second physical entity, generating a canonical dataset for a canonical physical entity representing the first physical entity and the second physical entity (See Gruber, at least para. [0566], an equality policy function is called pair-wise across one or more results to determine which results represent identical concepts in the real world; para. [0567], criteria for identifying duplicates include fuzzy name matching, fuzzy location matching, fuzzy matching against multiple properties such as name, location, phone number, and/or website address; para. [0567], lists of restaurants from different providers of restaurants might be merged and duplicates removed), the canonical dataset including one or more canonical data elements associated with the canonical physical entity based at least in part on the one or more first data elements and the one or more second data elements (See Gruber, at least para. [0566], when a pair of equal results is discovered, property values of the two results are merged; para. [0567], lists of restaurants from different .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the recommendation system and method of Boyns and the recommendation system and method of Shaya the ability of canonicalizing the first feedback data and the second feedback data, including: comparing the first feedback data and the second feedback data to determine as disclosed by Gruber since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist users “with the large numbers of diverse and inconsistent functions, applications, and websites that may be available.” (See Gruber, at least para. [0006]).  
Claims 9 and 16 are rejected for similar reasons.
Claim 2:  The combination of Boyns and Shaya and Gruber discloses all the limitations of claim 1 discussed above.  
Boyns does not expressly disclose accessing third feedback data received from a third data source, the third feedback data including one or more third data elements related to a third physical entity; canonicalizing the first feedback data and the third feedback data, including: comparing the first feedback data and the third feedback data to determine whether the first physical entity corresponds to the third physical entity; and  in response to a determination that the first physical entity does not correspond to the third physical entity, generating a third canonical dataset for a third canonical physical entity representing the third physical entity, the third canonical dataset including one or more third canonical data elements associated with the third canonical physical entity based at least in part on the one or more third data elements.
However, Shaya discloses accessing third feedback data received from a third data source, the third feedback data including one or more third data elements related to a third physical entity (See Shaya, at least para. [0078], consumers use client computers to communicate subjective and/or objective data to server; server acts upon and/or stores the consumer data in data storage; para. [0080], consumer inputs his/her opinion of recommended products based on their historical use of the product).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the recommendation system and method of Boyns the ability of accessing third feedback data received from a third data source, the third feedback data including one or more third data elements related to a third physical entity as disclosed by Shaya since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to overcome the fact that “the inability of consumers to meaningfully assess the efficacy of many commercially available products is the difficulty of testing the many options in the market and the failure or inability of many products to carry labels communicating their objective performance with respect to the conditions of interest to consumers.”  (See Shaya, at least para. [0006]).
Neither Boyns nor Shaya expressly discloses canonicalizing the first feedback data and the third feedback data, including: comparing the first feedback data and the third feedback data to determine whether the first physical entity corresponds to the third physical entity; and  in response to a determination that the first physical entity does not correspond to the third physical entity, generating a third canonical dataset for a third canonical physical entity representing the third physical entity, the third canonical dataset including one or more third canonical data elements associated with the third canonical physical entity based at least in part on the one or more third data elements.
However, Gruber discloses:
canonicalizing the first feedback data and the third feedback data (See Gruber, at least para. [0566], results from multiple services are validated and merged), including:
 comparing the first feedback data and the third feedback data to determine whether the first physical entity corresponds to the third physical entity (See Gruber, at least para. [0566], an equality policy function is called pair-wise across one or more results to determine which results represent identical concepts in the real world; para. [0567], criteria for identifying duplicates include fuzzy name matching, fuzzy location matching, fuzzy matching against multiple properties such as name, location, phone number, and/or website address; para. [0567], lists of restaurants from different providers of restaurants might be merged and duplicates removed); and 
in response to a determination that the first physical entity does not correspond to the third physical entity, generating a third canonical dataset for a third canonical physical entity representing the third physical entity, the third canonical dataset including one or more third canonical data elements associated with the third canonical physical entity based at least in part on the one or more third data elements (See Gruber, at least para. [0566], when a pair of equal results is discovered, property values of the two results are merged; para. [0567], lists of .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the recommendation system and method of Boyns and the recommendation system and method of Shaya the ability of canonicalizing the first feedback data and the third feedback data, including: comparing the first feedback data and the third feedback data to determine whether the first physical entity corresponds to the third physical entity; and  in response to a determination that the first physical entity does not correspond to the third physical entity, generating a third canonical dataset for a third canonical physical entity representing the third physical entity, the third canonical dataset including one or more third canonical data elements associated with the third canonical physical entity based at least in part on the one or more third data elements as disclosed by Gruber since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist users “with the large numbers of diverse and inconsistent functions, applications, and websites that may be available.” (See Gruber, at least para. [0006]). 
Claim 3:
Shaya further discloses that a consumer may select and use any product they choose and provide feedback about that product to the system and that the product does not have to be one of the products recommended by the system. (See Shaya, at least para. [0100]).  
However, neither Boyns nor Shaya expressly discloses wherein in response to a determination that the first physical entity does not correspond to the second physical entity, generating a first canonical dataset for a first canonical physical entity representing the first physical entity and generating a second canonical dataset for a second canonical physical entity representing the second physical entity.
However, Gruber discloses wherein in response to a determination that the first physical entity does not correspond to the second physical entity, generating a first canonical dataset for a first canonical physical entity representing the first physical entity and generating a second canonical dataset for a second canonical physical entity representing the second physical entity (See Gruber, at least para. [0567], lists of restaurants from different providers of restaurants might be merged and duplicates removed).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the recommendation system and method of Boyns and the recommendation system and method of Shaya the ability wherein in response to a determination that the first physical entity does not correspond to the second physical entity, generating a first canonical dataset for a first canonical physical entity representing the first physical entity and generating a second canonical dataset for a second canonical physical entity representing the second physical entity as disclosed by Gruber since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist users “with the large numbers of diverse and inconsistent functions, applications, and websites that may be available.” (See Gruber, at least para. [0006]). 
Claim 4:  The combination of Boyns and Shaya and Gruber discloses all the limitations of claim 1 discussed above.  
Neither Boyns nor Shaya expressly discloses wherein determining whether the first physical entity corresponds to the second physical entity comprises comparing metadata related to the first physical entity with metadata related to the second physical entity.
However, Gruber discloses wherein determining whether the first physical entity corresponds to the second physical entity comprises comparing metadata related to the first physical entity with metadata related to the second physical entity (See Gruber, at least para. [0566], an equality policy function is called pair-wise across one or more results to determine which results represent identical concepts in the real world; para. [0567], criteria for identifying duplicates include fuzzy name matching, fuzzy location matching, fuzzy matching against multiple properties such as name, location, phone number, and/or website address).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the recommendation system and method of Boyns and the recommendation system and method of Shaya the ability wherein determining whether the first physical entity corresponds to the second physical entity comprises comparing metadata related to the first physical entity with metadata related to the second physical entity as disclosed by Gruber since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist users “with the large numbers of diverse and inconsistent functions, applications, and websites that may be available.” (See Gruber, at least para. [0006]). 
Claims 5 and 13:  The combination of Boyns and Shaya and Gruber discloses all the limitations of claims 1 and 9 discussed above and below.
Shaya further discloses wherein the first feedback data comprises data related to a product. (See Shaya, at least para. [0066]).  
However, neither Boyns nor Shaya expressly discloses wherein the first feedback data comprises data related to service experience or data related to goods available from the first physical entity.
However, Gruber discloses wherein the first feedback data comprises data related to service experience or data related to goods available from the first physical entity (See Gruber, at least FIG. 27 and associated text; para. [0383], .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the recommendation system and method of Boyns and the recommendation system and method of Shaya the ability wherein the first feedback data comprises data related to service experience or data related to goods available from the first physical entity as disclosed by Gruber since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist users “with the large numbers of diverse and inconsistent functions, applications, and websites that may be available.” (See Gruber, at least para. [0006]). 
Claim 13 is rejected for similar reasons.
Claims 6, 14, and 19:  The combination of Boyns and Shaya and Gruber discloses all the limitations of claims 2, 9, and 16 discussed above and below.
Boyns does not expressly disclose wherein the third feedback data is associated with a third user account, wherein the method further comprises: receiving a request for a physical entity from a fourth user account; determining a ranking of the first physical entity, the second physical entity, and the third physical entity based at least in part on data associated with the first user account, the second user account, the third user account, and the fourth user account; and responding to the request from the fourth user account based at least in part on the determined ranking.
However, Shaya discloses wherein the third feedback data is associated with a third user account (See Shaya, at least para. [0087], in the initial or early interactions with a new consumer, invention solicits personal profile information (age, gender, geographic location, etc.; para. [0086], data is gathered in an individual consumer database), wherein the method further comprises:
receiving a request for a physical entity from a fourth user account (See Shaya, at least para. [0087], in the initial or early interactions with a new consumer, invention solicits personal profile information (age, gender, geographic location, etc.; para. [0086], data is gathered in an individual consumer database; para. [0088], consumer updates his/her current needs, consumer interacts with system to obtain recommendations for products); 
determining a ranking of the first physical entity, the second physical entity, and the third physical entity based at least in part on data associated with the first user account, the second user account, the third user account, and the fourth user account (See Shaya, at least para. [0140], performance response pattern comprises a rank ordering of product performance results in a single concern area or overall for ; and 
responding to the request from the fourth user account based at least in part on the determined ranking (See Shaya, at least para. [0104], products are recommended based upon all known effects for the products and the consumer’s interest in addressing a range of problems and tolerance or sensitivity to adverse effects; FIGs. 8A-8B and associated text; para. [0110], exemplary output displays of rank order listings for a top-3 set of products scored by predicted preferences).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the system and method of Boyns-Shaya-Gruber the ability wherein the third feedback data is associated with a third user account, wherein the method further comprises: receiving a request for a physical entity from a fourth user account; determining a ranking of the first physical entity, the second physical entity, and the third physical entity based at least in part on data associated with the first user account, the second user account, the third user account, and the fourth user account; and responding to the request from the fourth user account based at least in part on the determined ranking as further disclosed by Shaya since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed 
Claims 14 and 19 are rejected for similar reasons. 
Claims 7 and 15:  The combination of Boyns and Shaya and Gruber discloses all the limitations of claims 6 and 14 discussed above.
Boyns does not expressly disclose wherein determining the ranking of the first physical entity, the second physical entity, and the third physical entity comprises determining the ranking of the first physical entity, the second physical entity, and the third physical entity based at least in part on associative data relating to the first user account, the second user account, the third user account, and the fourth user account.
However, Shaya discloses wherein determining the ranking of the first physical entity, the second physical entity, and the third physical entity comprises determining the ranking of the first physical entity, the second physical entity, and the third physical entity based at least in part on associative data relating to the first user account, the second user account, the third user account, and the fourth user account (See Shaya, at least para. [0140], performance response pattern comprises a rank ordering of product performance results in a single concern area or overall for all the products the consumer has used; rank ordering allows grouping of clients with similar response pattern; if similar response pattern is a valid predictor of performance, consumers may be clustered for the set of relevant products) .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the system and method of Boyns-Shaya-Gruber the ability wherein determining the ranking of the first physical entity, the second physical entity, and the third physical entity comprises determining the ranking of the first physical entity, the second physical entity, and the third physical entity based at least in part on associative data relating to the first user account, the second user account, the third user account, and the fourth user account 
Claim 15 is rejected for similar reasons.
Claims 8 and 20:  The combination of Boyns and Shaya and Gruber discloses all the limitations of claims 2 and 16 discussed above.
Boyns does not expressly disclose wherein the third feedback data is associated with a third user account, and the first physical entity and second physical entity are associated with a particular physical entity category, and the third physical entity is associated with a different entity category, wherein the method further comprises: receiving a request for a physical entity in the particular physical entity category from a fourth user account; determining a ranking of the first physical entity and the second physical entity based at least in part on data associated with the first user account, the second user account, and the fourth user account; and responding to the request from the fourth user account based at least in part on the determined ranking.
However, Shaya discloses wherein the third feedback data is associated with a third user account (See Shaya, at least para. [0087], in the initial or early interactions with a new consumer, invention solicits personal profile information (age, gender, geographic location, etc.); para. [0086], data is gathered in an individual consumer database), and the first physical entity and second physical entity are associated with a particular physical entity category, and the third physical entity is associated with a different entity category (See Shaya, at least para. [0140], performance response pattern comprises a rank ordering of product performance results in a single concern area or overall for all the products the consumer has used; rank ordering allows grouping of clients with similar , wherein the method further comprises:
receiving a request for a physical entity in the particular physical entity category from a fourth user account (See Shaya, at least para. [0088], consumer updates his/her current needs, consumer interacts with system to obtain recommendations for products);
determining a ranking of the first physical entity and the second physical entity based at least in part on data associated with the first user account, the second user account, and the fourth user account (See Shaya, at least para. [0140], performance response pattern comprises a rank ordering of product performance results in a single concern area or overall for all the products the consumer has used; rank ordering allows grouping of clients with similar response pattern; if similar response pattern is a valid predictor of performance, consumers may be clustered for the set of relevant products); and
responding to the request from the fourth user account based at least in part on the determined ranking (See Shaya, at least FIGs. 8A-8B and associated text; para. [0110], exemplary output displays of rank order listings for a top-3 set of products scored by predicted preferences).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the system and method of Boyns-Shaya-Gruber the ability wherein the third feedback data is associated with a third user account, and the first physical entity and second physical entity are associated with a particular physical entity category, and the third physical entity is associated with a different entity category, wherein the method further comprises: receiving a request for a physical entity in the particular physical entity category from a fourth user account; determining a ranking of the first physical entity and the second physical entity based at least in part on data associated with the first user account, the second user account, and the fourth user account; and responding to the request from the fourth user account based at least in part on the determined ranking as further disclosed by Shaya since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to overcome the fact that “the inability of consumers to meaningfully assess the efficacy of many commercially available products is the difficulty of testing the many options in the market and the failure or inability of many products to carry labels communicating their objective performance with respect to the conditions of interest to consumers.”  (See Shaya, at least para. [0006]).
Claim 20 is rejected for similar reasons.
Claims 10 and 17:  The combination of Boyns and Shaya and Gruber discloses all the limitations of claims 9 and 16 discussed above.
Neither Boyns nor Shaya expressly discloses wherein in response to a determination that the first physical entity does not correspond to the second physical entity, generating a second canonical dataset for a second canonical physical entity representing the second physical entity, the second canonical dataset including one or more second canonical data elements associated with the second canonical physical entity based at least in part on the one or more second data elements.
However, Gruber discloses wherein in response to a determination that the first physical entity does not correspond to the second physical entity, generating a second canonical dataset for a second canonical physical entity representing the second physical entity, the second canonical dataset including one or more second canonical data elements associated with the second canonical physical entity based at least in part on the one or more second data elements (See Gruber, at least para. [0566], when a pair of equal results is discovered, property values of the two results are merged; para. [0567], lists of restaurants from different providers of restaurants might be merged and duplicates removed). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the recommendation system and method of Boyns and the recommendation system and method of Shaya the ability wherein in response to a determination that the first physical entity does not correspond to the second physical entity, generating a second canonical dataset for a second canonical physical entity representing the second physical entity, the second canonical dataset including one or more second canonical data elements associated with the second canonical physical entity based at least in part on the one or more second data elements as disclosed by Gruber since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist users “with the large numbers of diverse and inconsistent functions, applications, and websites that may be available.” (See Gruber, at least para. [0006]). 
Claim 17 is rejected for similar reasons.
Claim 12:  The combination of Boyns and Shaya and Gruber discloses all the limitations of claim 9 discussed above.
Neither Boyns nor Shaya expressly discloses wherein determining whether the first physical entity corresponds to the second physical entity comprises comparing metadata related to the first physical entity with metadata related to the second physical entity.
However, Gruber discloses wherein determining whether the first physical entity corresponds to the second physical entity comprises comparing metadata related to the first physical entity with metadata related to the second physical entity (See Gruber, at least para. [0566], an equality policy function is called pair-wise across one or more results to determine which results represent identical .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the recommendation system and method of Boyns and the recommendation system and method of Shaya the ability wherein determining whether the first physical entity corresponds to the second physical entity comprises comparing metadata related to the first physical entity with metadata related to the second physical entity as disclosed by Gruber since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist users “with the large numbers of diverse and inconsistent functions, applications, and websites that may be available.” (See Gruber, at least para. [0006]). 
Claim 18: The combination of Boyns and Shaya and Gruber discloses all the limitations of claim 16 discussed above.  
Neither Boyns nor Shaya expressly discloses wherein in response to a determination that the first physical entity does not correspond to the second physical entity, generating a first canonical dataset for a first canonical physical entity representing the first physical entity, the first canonical dataset including one or more first canonical data elements associated with the first canonical physical entity based at least in part on the one or more first data elements.
However, Gruber discloses wherein in response to a determination that the first physical entity does not correspond to the second physical entity, generating a first canonical dataset for a first canonical physical entity representing the first physical entity, the first canonical dataset including one or more first canonical data elements associated with the first canonical physical entity based at least in part on the one or more first data elements (See Gruber, at least para. [0567], lists of restaurants from different providers of restaurants might be merged and duplicates removed; para. [0078], consumers use client computers to communicate subjective and/or objective data to server; server acts upon and/or stores the consumer data in data storage; para. [0080], consumer inputs his/her opinion of recommended products based on their historical use of the product; the Examiner notes that the data elements are still associated in the database with the first physical entity).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the recommendation system and method of Boyns and the recommendation system and method of Shaya the ability wherein in response to a determination that the first physical entity does not correspond to the second physical entity, generating a first canonical dataset for a first canonical physical entity representing the first physical entity, the first canonical dataset including one or more first canonical data elements associated with the first canonical physical entity based at least in part on the one or more first data elements as disclosed by Gruber since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist users “with the large numbers of diverse and inconsistent functions, applications, and websites that may be available.” (See Gruber, at least para. [0006]). 

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyns in view of Shaya and further in view of Gruber as applied to claim 1 above, and further in view of US 2005/0177463 A1 to Crutchfield JR. et al. (hereinafter “Crutchfield”).
The combination of Boyns and Shaya and Gruber discloses all the limitations of claim 1 discussed above.  
Boyns does not expressly disclose receiving user input to the recommendation data displayed on the user device associated with the first user account; updating the user preference data associated with the first user account based on the user input.
However, Shaya discloses:
receiving user input to the recommendation data displayed on the user device associated with the first user account (See Shaya, at least para. ;
updating the user preference data associated with the first user account based on the user input (See Shaya, at least para. [0188], system receives feedback data from the consumer on the recommended products including subjective and/or objective data regarding actual performance and preference for the products used by the consumer; system updates the consumer profile and queries the consumer as to whether consumer wants new or different products);
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the system and method of Boyns-Shaya-Gruber the ability receiving user input to the recommendation data displayed on the user device associated with the first user account; updating the user preference data associated with the first user account based on the user input as further disclosed by Shaya since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to overcome the fact that “the inability of consumers to meaningfully assess the efficacy of many commercially available products is the difficulty of testing the many options 
Neither Boyns nor Shaya nor Gruber expressly discloses generating second recommendation data for the first user account, the second recommendation data representing a second recommendation for the canonical physical entity and specifying at least one second image selected from the plurality of images associated with the one or more canonical data elements based on the updated user preference data and the relationship data; and providing the second recommendation data for display on the user device associated with the first user account.
However, Crutchfield discloses a system and method “for providing a virtual showroom for interactive electronic shopping….A display terminal located inside a merchant store displays a virtual store that has a physical layout corresponding to the physical layout of the real store.  The terminal receives input from a shopper and outputs shopping information based on the input.”  (See Crutchfield, at least Abstract).  Crutchfield further discloses:
generating second recommendation data for the first user account, the second recommendation data representing a second recommendation for the canonical physical entity and specifying at least one second image selected from the plurality of images associated with the one or more canonical data elements based on the updated user preference data and the relationship data (See Crutchfield, at least FIG. 7 and and 
providing the second recommendation data for display on the user device associated with the first user account (See Crutchfield, at least FIG. 7 and associated text; para. [0076], picture of selected product is displayed along with information about the product; user selects the picture (i.e., in response to user input) which causes the display to show additional pictures of the product).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the recommendation system and method of Boyns and the recommendation system and method of Shaya and the intelligent automated assistant system and method of Gruber the ability of generating second recommendation data for the first user account, the second recommendation data representing a second recommendation for the canonical physical entity and specifying at least one second image selected from the plurality of images associated with the one or more canonical data elements based on the updated user preference data and the relationship data; and providing the second recommendation data for display on the user device associated with the first user account as disclosed by Crutchfield since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625